DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-17 and 21-23 in the reply filed on 11/30/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-11, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (4715392).
Re claims 1, 11, and 21, Abe et al. teach a method of cleaning a photomask or reticle comprising receiving the photomask/reticle having a surface.   Col. 8, lines 5-10 teaches the reticle R held by arms 502 and 504 as it is moved towards the tubs 70, 80, and 90 by transfer mechanism 60.  In reference to the identification of the particles on the substrate, refer to the foreign particle inspecting station 30, col. 12, lines 45-60.  In reference to moving a cleaning apparatus towards the particle location, Abe et al. teach in col. 11, lines 30-50 of lowering the reticle in the washing tub 70 and rinsing w/ fan nozzles 711, 712, 721, and 722 on both sides of the reticle, such that particles are washed away.  In reference to a cleaning apparatus flowing against gravity and towards the surface, refer to Fig. 14A for example.  In reference to detecting the surface of the substrate and performing a second cleaning when the detection is not acceptable, refer to col. 12, lines 45-50. Re claim 11, in reference to transferring pattern of the photomask to the semiconductor, refer to col. 1, lines 15-20.  Re claim 2, refer to col. 1, lines 10-20.  Re claims 8-10, refer to col. 11, lines 30-35, Figs. 13, 14A, 14B.  In reference to claim 23, the wash fluid is dispensed through nozzles 712, 710, 711 at a flow rate needed to wash away the contaminants.  The claim is broadly read to include any flow rate which reads on applicant’s claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (4715392).
Abe et al. teach the invention substantially as claimed with the exception of the second cleaning being less than the first.  In the absence of a showing of criticality and/or unexpected results, the skilled artisan would reasonably expect the second cleaning to be less than the first, since contaminants have been previously removed from the first cleaning.    
Claims 4, 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (4715392) in view of Vainer et al. (US2014/0146297).
Re claims 4 and 13, Abe et al. teach a photomask, but fails to teach the pellicle connected to the photomask and particles attached to the outer surface of the pellicle.   Re claims 6-7, Abe et al. further teach identification of the particle by irradiation with a light beam, detecting the reflection by measuring the wavelength, and acquiring an image of the particles with an optical camera.   Vainer et al. teach a method and apparatus of inspecting articles.  Paragraph 6 teaches that a pellicle is often used with a reticle, a pellicle forms a layer over the surface of the reticle to block particles from reaching the patterned side of the reticle surface. Vainer et al. further teach keeping the pellicle surfaces particle free, and paragraphs 10-11 teaches inspecting and cleaning the reticle with optical techniques.  Paragraphs 14 and 75 teach an inspection apparatus for inspecting an article to detect and locate contaminant particles comprising radiation source for generating radiation at one or more wavelengths, illumination optics to receive the radiation and an imaging optical system to form an image of the article.  Detection optics include an optical camera sensor 610.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abe et al. to include the photomask having a pellicle, as taught by Vainer et al. for purposes of providing a protective layer on the reticle in order to block particles from reaching the patterned side of the reticle.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Abe et al., to include cleaning the pellicle, as taught by Vainer et al. for purposes of performing the same function of removing contaminants, such that the desired level of cleanliness during the lithographic process of the semiconductor substrate can be achieved.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Abe et al. to include the optical components, as taught by Vainer et al., for purposes of performing the same function of detecting and locating contaminant particles on the substrate surface. Re claim 14, refer to paragraph 20 of Vainer et al. 
Claims 5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US4715392) in view of Morinishi et al. (US6260502).
Abe et al. teach the invention substantially as claimed with the exception of the substrate being a semiconductor substrate having a patterned surface and cleaning a semiconductor substrate.  Specifically Abe et al. is directed to cleaning photomasks and reticles used in the fabrication of semiconductor devices. Morinishi et al. teach a method of cleaning substrates includes semiconductor wafers, glass substrates for photomasks (col. 1, lines 5-15) by spraying with a cleaning nozzle.  Morinishi et al. further teaches supplying the cleaning liquid with ultrasonic vibrations such that particles are removed from the substrate surface (col. 1, lines 50-60).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Abe et al. to include cleaning a semiconductor substrate, as taught by Morinishi et al., since Morinishi teaches that it is well known to clean both wafers and photomasks.  Furthermore, since Abe et al. teach cleaning photomasks for use in the fabrication of semiconductor wafers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to also clean the wafer, as the skilled artisan would have recognized the advantages of cleaning both components in order to reduce the level of contaminants during the lithographic processing of the wafer.  Re claim 16, Abe et al. do not teach turning over the semiconductor substrate so that the patterned surface faces downward towards the cleaning apparatus.  Abe et al. in view of Morinishi teaches cleaning both photoresists and wafers. Furthermore, Abe et al. teach positioning the substrate such that both surfaces are washed.  In view of the teachings of the prior art and in the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the positioning of the substrate as needed such that the desired level of cleaning can be achieved.  Re claim 17, refer to col. 12, lines 45-60 and Fig. 16 of Abe et al. for example. 
Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US4715392) in view of Vainer et al. (US2014/0146297) and further in view of Takagi (US2008/0264441).
Re claim 12, Abe et al. in view of Vainer et al. teach the invention substantially as claimed with the exception of removing the pellicle from the photomask, exposing particles on the photomask, removing the particles from the photomask and attaching a pellicle to the photomask.  Takagi teaches a method of removing particles (i.e. residue) from the photomask after the pellicle has been removed (abstract, paragraph 9).   It is noted that the secondary reference of Vainer et al. is relied upon to teach that it is well known in the art to include pellicles as protective layers for photomasks, as previously mentioned above.  Paragraphs 29 and 32 teaches cleaning a photomask using megasonic cleaning and jet nozzle cleaning.   Paragraph 27 teaches removing and replacing a pellicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abe et al. to include removing the pellicle from the photomask, cleaning the photomask and attaching the pellicle to the photomask, as taught by Takagi for purposes of detecting any defects in the photomask and to further repair the photomask.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park taches removing particles from wafers. Nasr et al. and Kim et al., Reid teach cleaning surfaces.  Yu et al. tach photomask cleaning.  Kyoh teaches exposure control.  Wu et al. teach particle removal.  Maurer teaches photomasks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc